Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/19/2022 is acknowledged.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
For amended independent claim 1, US 9,702,462 discloses a seal ring made of thermoplastic material (Col.3, L3-48) with a fluoropolymer filler (Col.4, L9-10), and the fluoropolymer is modified (Col.4, L9-10), and the elongation-at-break of at least 3% (Col.10, L10-14). Thus US 9,702,462 discloses the claimed limitations. Applicant's argument is not persuasive.     
For amended independent claim 16, US 9,702,462 discloses a seal ring made of thermoplastic material (Col.3, L3-48) with a fluoropolymer filler (Col.4, L9-10), and the fluoropolymer is modified (Col.4, L9-10). Thus US 9,702,462 discloses the claimed limitations. Applicant's argument is not persuasive.     
Claim(s) that depend(s) from the rejected claim(s), that is claims 2-7 and 17-20 is/are rejected. 


Claim Objections
Claim 15 is objected to because claim 15 does not depends on a preceding claim. Claim 15 depends on claim 19.  A claim in dependent form shall contain a reference to a claim previously set forth (MPEP 608.01 (n)(c) (iii)). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 16-17, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,702,462; Celik et al.)
As to claim 1, D1 discloses a seal ring 100, comprising a body 102 including a weld 104, wherein an entire body is formed of a material comprising a thermoplastic material and a filler material including a fluoropolymer (Sealing ring is formed of thermoplastic fluoropolymer [Col.3, L3-48] including fluoropolymer filler material [Col.4, L4-10]), wherein the fluoropolymer comprises a modified fluoropolymer (The filler material in fluoropolymer includes solid lubricant, Col.4, L4-10. Thus modified fluoropolymer filler.), and wherein the body comprises an elongation-at-break of at least 3% (Col.10, L10-14.)  

As to claim 6, D1 discloses the seal ring of claim 1, wherein the thermoplastic material comprises polyarylketone , polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polychloro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE), polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (Col. 3, L9-45).  

As to claim 7, D1 discloses the seal ring of claim 1, wherein the fluoropolymer is a first filler, wherein the body further comprises a second filler including an organic material, an inorganic material, or a combination thereof (Col.3, L49-67; Col.4, L1-3.)  

As to claim 16, D1 discloses a seal ring 100, comprising a body 102 including a weld 104, wherein an entire body is formed of a material comprising a thermoplastic material and a filler material including a fluoropolymer (Sealing ring is formed of thermoplastic fluoropolymer including fluoropolymer filler material; Col.4, L4-10), wherein the fluoropolymer comprises a modified fluoropolymer including a functional group (The filler material fluoropolymer includes solid lubricant (Col.4, L4-10); Atoms in  functional group are linked by covalent bonds. Solid lubricant such as graphite has covalent bonds, Thus, D1 shows the claim limitations. See attached documents.)  

As to claim 17, D1 discloses the seal ring of claim 16, wherein the fluoropolymer comprises a modified polytetrafluoroethylene (PTFE), a modified tetrafluoroethylene-hexafluoropropylene (FEP), a modified perfluoroalkoxyethylene (PFA), a modified polyethylenetetrafluoroethylene (ETFE), or any combination thereof, and the thermoplastic material comprises polyarylketone , polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfone, polytetrafluoroethylene perfluoroether (PFA), polychloro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE), 24Atty Docket No.: 18-OE-0283US02 polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride- hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (D1 shows fluoropolymer [Col. 3, L3-47] and filler includes modified fluoropolymer [Col.4, L9-10].)

As to claim 20, D1 discloses an apparatus, comprising the seal ring of claim 16, wherein the seal is disposed at a sealing interface, wherein the seal is in contact with a metal surface, a polymeric surface, or both (the seal is used in oil and gas deep drilling industry, and hence the seal can be used in an intended sealing environment where the seal is in contact with a metal surface, a polymeric surface, or both; MPEP 2114.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) alone.
As to claim 4, D1 discloses the sealing ring of claim 1, wherein the filler material comprises the fluoropolymer in a content of at most 18 wt% and at least 4 wt % for a total weight of the body (lacks disclosure).
	D1 discloses, in Table 8, filler content having a nominal value of 15 %, but silent about a range of values of at most 18 wt% and at least 4 wt % for the filler material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 filler material of at most 18% and at least 3% of the total weight of the body as taught by Table 8 of D1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). One skill in the art would realize that having a range of at most 18 wt% and at least 4 wt % for the filler material would yield the predicted result of effective sealing under the desired environment. 

As to claim 5, D1 discloses the seal ring of claim 4, wherein the fluoropolymer comprises a modified polytetrafluoroethylene (PTFE), a modified tetrafluoroethylene-hexafluoropropylene (FEP), a modified perfluoroalkoxyethylene (PFA), a modified polyethylenetetrafluoroethylene (ETFE), or any combination thereof (D1 discloses polymer [Col.3, L3-48] and filler including modified filler [Col.4, L9-10].) 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) in view of (D2) (US 2005-0054753; Hayashida et al.) 
As to claims 2-3, D2 teaches a sealing composition with polyimide resin powder having an average particle size diameter of 6 µm to provide adequate reinforcement (¶ 0067; Tables 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 
[claim 2] fluoropolymer having an average size of a major dimension of at most 10 µm in D1, and
[claim 3] fluoropolymer having an average size of a major dimension of at most 10 µm 
as taught by D3 since the claimed invention is merely a combination of known elements (such as having filler material with average dimension of less than 3 µm), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) in view of D3 (US 7,658,387; Park).  
	D3 teaches a seal made of thermoplastic (Col.7, L10-12) and functional filler in the ration of about 1 to 40%, or from about 10 to 30% to improve performance characteristics (Col.6, L41, 59-63) and particle size of between 0.1 to 100 µm (Col.8, L50-51), and polymer particle size of between 1 µm to 50 µm (Col.1, L63-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1
[claim 18] the seal ring of claim 16, wherein the seal body comprises at least 4 wt% and at most 50 wt% of the fluoropolymer; and at least 35 wt% and at most 95 wt% of the thermoplastic material for a total weight of the body  
[claim 19] the seal ring of claim 16, wherein the seal body comprises particles of the modified fluoropolymer having an average size of a major dimension of at most 3 µm and at least 0.1 µm
as taught by D4 since the claimed invention is merely a combination of known method (such as varying the proportion of the filler to suit for the desired environment), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing. One skill in the would realize that having the seal body comprises at least 4 wt% and at most 50 wt% of the fluoropolymer; and at least 35 wt% and at most 95 wt% of the thermoplastic material for a total weight of the body, and the seal body comprises particles of the modified fluoropolymer having an average size of a major dimension of at most 3 µm and at least 0.1 µm would yield the desired sealing for the intended environment.
Allowable Subject Matter
	Claims 8-15 are allowed.
      
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675